Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim #1-5, 9-18 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins III (U.S. Pub. No. 2015/0145114) as modified by Oppermann et al., (U.S. Pub. No. 2013/0292855 A1), hereinafter referred to as "Oppermann", and in further view of Camarota (U.S. Pub. No. 2018/0047663), hereinafter referred to as "Camarota".


claim #1 and 15, a semiconductor package, comprising: a single sided molding (substrate) (fig. #6, item 105), consisting of an array portion (fig. #7, item 71) for making electrical connection to the printed circuit board and to the integrated circuit (fig. #7, item 74) through electrically conductive paths, such as wires, contact pads or layers, conductive vias, conductive traces (not shown) formed in a carrier substrate (fig. #7, item 71) (paragraph 0039), mounted to a supporting a lid layer (ring) (fig. #6, item 104) having a top surface and a bottom surface mounted on the top surface of the package substrate (paragraph 0025), wherein the stiffener ring comprises a lid feet (reinforcement rib) (fig. #4, item 131) that is coplanar with the stiffener ring etched area (fig. #5, item 130) on the top surface of the package substrate (paragraph 0024); having multiple compartments defined by the stiffener ring and the reinforcement rib (fig. #4, items 120-122); and at least two individual chip packages mounted on chip mounting regions (fig. #6, Tim items 140, 142 and 144) within the at least two compartments, respectively, thereby constituting a package array on the package substrate (paragraph 0030, 0031). 

Higgins substantially shows the claimed invention as shown in the rejection above. 
Higgins fails to show, with respect to claim #1, a device wherein the reinforcement rib is in direct contact with the top surface of the package substrate and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages.

Oppermann teaches, with respect to claim #1, a device wherein the reinforcement rib (fig. #1, item 13) is in direct contact with the top surface of the package substrate (fig. #1, item 11) and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages/(electronic component) (fig. #1, item 10) (paragraph 0068, 0090, 0094).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a device wherein the reinforcement rib is in direct contact with the top surface of the package substrate and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages, into the method of Higgins, with the motivation using that formed cavity protects the electronic components from penetration by molding mass, as taught by Oppermann.

Higgins as modified by Oppermann, substantially shows the claimed invention as shown in the rejection above. 

Higgins as modified by Oppermann, fails to show with respect to claim #1, a semiconductor package, wherein the at least two individual chip packages are 20electrically connected to each other through the package substrate, and wherein the at least two individual chip packages are mounted on the top surface of the package substrate through connecting elements comprising solder balls or bumps.

Camarota teaches, with respect to claim #1, a semiconductor package  comprising a programmable IC die (fig. #3b, item 302) coupled to a fixed feature die (fig. #3b, item 304) via (fig. #3b, item 306) (paragraph 0035) wherein a second set of interconnect lines (fig. #3b, item 312, 310) routed through the interposer (fig. #3b, item 204) and solder balls (fig. #3b, item 210) may be used to electrically connect circuits in the fixed feature die (fig. #3b, item 304) and the interface die (paragraph 0035).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a semiconductor package, wherein the at least two individual chip packages are 20electrically connected to each other through the package substrate, and wherein the at least two individual chip packages are mounted on the top surface of the package substrate through connecting elements comprising solder balls or bumps, into the method of Higgins as modified by Oppermann, with the motivation this aides such as high-performance graphics accelerators and network devices, as taught by Camarota.


Higgins shows, with respect to claim #2-4, a semiconductor package wherein the reinforcement rib (fig. #4, items 120-122) is a strip-shaped reinforcement rib and crosses the center of the semiconductor substrate in a matrix/grid pattern (paragraph 0030, 0031).

Higgins shows, with respect to claim #5, a method wherein the fill layer or layer stack confined to the recess is a doped semiconductor material, the method further comprising: forming an active (fig. #2b, item 124; paragraph 0034) device in the doped semiconductor material and confined to the recess (paragraph 0025).

claim #9, a semiconductor package wherein the at least two chip packages are separated by the reinforcement rib on the top surface of the package substrate (fig. #6, item 105) (paragraph 0024, 0025).

Higgins shows, with respect to claim #10, a semiconductor package wherein the at least two chip packages are flip-chip (fig. #6, item 105) (paragraph 0019).

Higgins shows, with respect to claim #11, a semiconductor package wherein the circuit die (fig. #6, item 141, 143, 145, paragraph 0027) are mounted to the bottom of substrate panel (fig. #6, item 106) and connected to a printed circuit board (paragraph 0039).

Higgins shows, with respect to claim #12, a semiconductor package wherein a rear surface of one of the at least two chip packages is exposed (fig. #4-6; paragraph 0027).

Higgins shows, with respect to claim #13, a semiconductor package wherein the rear surface of one of the at least two chip (fig. #9, item 94) packages is flush with a top surface of the stiffener ring (fig. #9, item 96p) (fig. #9; paragraph 0044-0045).

Higgins shows, with respect to claim #14, a semiconductor package wherein the reinforcement rib (fig. #4, section area, item 131) and the stiffener ring (fig. #4, outer area, item 130) are formed of a monolithic metal piece (metal lid; paragraph 0004) (paragraph 0024, 0025).

claim #16, a semiconductor package wherein the package Group (As seen below, B2), are constructed of chip packages (A1; as shown below, consisting of item #215 as die components) are in direct (thermal) contact with the stiffener ring (see fig. below, item A2) and the rib (As seen below, B3) (paragraph 0024, 0025, 0034, 0049).



    PNG
    media_image1.png
    194
    516
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    144
    504
    media_image2.png
    Greyscale


Higgins shows, with respect to claim #17, a semiconductor package wherein the substrate (fig. #5, item 106) includes a thermal interface material layer (fig. #5, TIM layers, item 140, 142 and 144) formed in the lower surface of the die (paragraph 0028).

Higgins shows, with respect to claim #18, a semiconductor package, comprising: a package molding layer (substrate) (fig. #6, item 105), consisting of an array portion (fig. #7, item 71) for making electrical connection to the printed circuit board and to the integrated circuit (fig. #7, item 74) through electrically conductive paths, such as wires, contact pads or layers, conductive vias, conductive traces formed in a carrier substrate (fig. #7, item 71) (paragraph 0025, 0039); a stiffener ring mounted on the top surface of the package substrate, wherein the lid layer (stiffener ring) (fib. #6, item 104) comprises a reinforcement rib that is coplanar with the stiffener ring on the top surface of the package substrate (paragraph 0024); at least two individual chip packages mounted on chip mounting regions within the stiffener ring (paragraph 0025), respectively, thereby constituting a package array on the package substrate; and surface mount technique(SMT) elements mounted on the top surface of the package substrate along with the at least two chip packages (paragraph 0027).

Higgins fails to show, with respect to claim #18, a device wherein the reinforcement rib is in direct contact with the top surface of the package substrate and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages.

Oppermann teaches, with respect to claim #18, a device wherein the reinforcement rib (fig. #1, item 13) is in direct contact with the top surface of the package substrate (fig. #1, item 11) and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages/(electronic component) (fig. #1, item 10) (paragraph 0068, 0090, 0094).

claim #18, a device wherein the reinforcement rib is in direct contact with the top surface of the package substrate and where compartments are in side-by-side manner on the top surface of the package substrate and the reinforcement rib in interposed between the at least two individual chip packages, into the method of Higgins, with the motivation using that formed cavity protects the electronic components from penetration by molding mass, as taught by Oppermann.

Higgins as modified by Oppermann, substantially shows the claimed invention as shown in the rejection above. 
Higgins as modified by Oppermann, fails to show with respect to claim #18, a semiconductor package, wherein the at least two individual chip packages are 20electrically connected to each other through the package substrate, and wherein the at least two individual chip packages are mounted on the top surface of the package substrate through connecting elements comprising solder balls or bumps.

Camarota teaches, with respect to claim #18, a semiconductor package  comprising a programmable IC die (fig. #3b, item 302) coupled to a fixed feature die (fig. #3b, item 304) via an interface die (fig. #3b, item 306) (paragraph 0035) wherein a second set of interconnect lines (fig. #3b, item 312, 310) routed through the interposer (fig. #3b, item 204) and solder balls (fig. #3b, item 210) may be used to electrically connect circuits in the fixed feature die (fig. #3b, item 304) and the interface die (paragraph 0035).

claim #18, a semiconductor package, wherein the at least two individual chip packages are 20electrically connected to each other through the package substrate, and wherein the at least two individual chip packages are mounted on the top surface of the package substrate through connecting elements comprising solder balls or bumps, into the method of Higgins as modified by Oppermann, with the motivation this aides such as high-performance graphics accelerators and network devices, as taught by Camarota.


//
Claim #7 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins III (U.S. Pub. No. 2015/0145114) as modified by Oppermann et al., (U.S. Pub. No. 2013/0292855 A1), hereinafter referred to as "Oppermann", and in further view of Ahuja et al., (U.S. Pub. No. 9,257,364), hereinafter referred to as "Ahuja".

Higgins as modified by Oppermann substantially shows the claimed invention as shown in the rejection above. 
Higgins as modified by Oppermann fails to show, with respect to claim #7, a device wherein a stiffener ring and ‘or reinforcement rib is adhered onto a ground ring of the package substrate.

claim #7, a device wherein stiffener plate having the openings is deposited onto the substrate using one of bonding techniques (a thermal conductive adhesive) (column #5, line 56-64).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a device wherein a stiffener ring and ‘or reinforcement rib is adhered onto a ground ring of the package substrate, into the method of Higgins as modified by Oppermann, with the motivation using an adhesive provides rigidity along with the ability to maintain it’s cohesiveness without cracking, as taught by Ahuja.

///
Claim #8 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins III (U.S. Pub. No. 2015/0145114) as modified by Oppermann et al., (U.S. Pub. No. 2013/0292855 A1), hereinafter referred to as "Oppermann", and in further view of Chinnusamy et al., (U.S. Pub. No. 2017/0125375), hereinafter referred to as "Chinnusamy ".

Higgins as modified by Oppermann, substantially shows the claimed invention as shown in the rejection above. 
Higgins as modified by Oppermann fails to show, with respect to claim #8, a device wherein the at least two chip packages are electrically connected to each other only through the package substrate.

claim #8, a device wherein mounting and electrically connecting multiple semiconductor die (fig. #5d, item 104) to a substrate (fig. #5d, item 140) (paragraph 0061, 0066).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a device wherein the at least two chip packages are electrically connected to each other only through the package substrate, into the method of Higgins as modified by Oppermann, with the motivation this increase the performance and functionality and overall performance and minimizes package parasitic elements, as taught by Chinnusamy.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Pertinent Art


1) Chao et al., (2008/0083975)
	a) support structure
2) CHEN et al., (2016/0093606)
	a) Multiple integrated circuit
3) Do et al., (2016/0079201)
	a) solder pads, traces, interposers.
4) Haba et al., (2015/0236002)
	a) interposer substrate, traces, solder balls and pads.
5) Jeng et al., (2013/0087920)
	a) interposer substrate, traces, solder balls and pads.
6) Karhade et al., (2016/0300796)
a) interposer substrate, traces, solder balls and pads.
7) Lin et al., (2013/0249532)
	a) interposer substrate, traces, solder balls and pads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
03/16/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816